DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract seems to be reading as if it were a claim. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The Examiner would recommend . Correction is required. See MPEP § 608.01(b). 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Voltage Reference Circuit for Countering a Temperature Dependent Voltage Bias”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 is claiming to be dependent upon claim 1 and based on the language is an exact duplicate of claim 2 which is also dependent upon claim 1 with the exception of the preamble. Having duplicate claims is an objection as two claims cannot recite the same subject matter. However, based on the preamble and the recitation of “the first component” wherein the operative word is “the” it seems as though the Applicant meant to recite that claim 19 is dependent upon 17 and not claim 1. Claim 17 is a claim that has the same preamble and also has antecedent basis for reciting an 

Regarding claim 20, claim 20 raises a similar issue of dependency as seen in claim 19. Claim 20 depends upon claim 16 and recites language of “the first component” however claim 16 never recites any recitation regarding “a first component”. If taken with the interpretation that this a new element then the claims may not be read correctly as Claim 20 does not properly point out how this first device is connected to any elements found in claim 16. Therefore the Examiner has determined that claim 20 is best read and understood if it were dependent upon claim 17 rather than 16. For purposes of examination the Examiner has taken this interpretation while examining claim 20. This correction should be made in the next response made by the Applicant.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Widlar (US 4249122).
Regarding claim 16, Widlar teaches a semiconductor device (Figure 1) comprising: a voltage reference circuit (Figure 1 Components excluding Component 10 can be seen as the voltage reference circuit) that includes: a resistive track (Figure 1 Components 18+19+20 form a resistive track) having: a first force contact (Figure 1 has been annotated below to provide a clearer office action in regards to the elements taught by the prior art reference; Annotated Figure 1A Component FF1) for coupling with a first supply voltage (Figure 1 Component 10), and a second force contact (Annotated Figure 1A Component FF2) for coupling to a second supply voltage (Figure 1 Component Ground), wherein the second supply voltage is different to the first supply voltage (Figure 1 Component 10 is a current source while Ground is a ground voltage thus the sources are different), and the first and second force contacts are configured to pass a current through the resistive track (Annotated Figure 1A Components FF1 and FF2 are contact end points on the resistive track and allow the current to pass through); a first sense contact (Annotated Figure 1A Component FS1), a second sense contact (Annotated Figure 1A Component FS2) and a third sense contact (Annotated Figure 1A Component FS3) wherein each of the first, second and third sense contacts are arranged at different positions along the resistive track between the first force contact and the second force contact (Annotated Figure 1A Components FS1-FS3 are at different points on the resistive track and are between Components FF1 and FF2) such that, of the sense contacts, the third sense contact is closest to the first force contact (Annotated Figure 1A Component FS3 is closest to Component FF1) and wherein a first portion of the resistive track comprising the length between the first sense contact and the second sense contact defines a first Annotated Figure 1A the length from Component FS3 to FS2 is a first resistor, Component 19) and a second portion of the resistive track comprising the length between the third sense contact and the closest of the first sense contact and the second sense contact to the third sense contact defines a second resistor (Annotated Figure 1A Component FS3 is closest to Component FS2 and the length between them defines a second resistor, Component 20).

    PNG
    media_image1.png
    622
    951
    media_image1.png
    Greyscale


Regarding claim 17, Widlar teaches all the limitations of claim 16. Widlar further teaches a first component (Figure 1 Component 21) arrangement having a first terminal coupled to the second force contact of the resistive track (See Annotated Figure 1A Above; Annotated Figure 1A Component 21 has a collector terminal coupled to Component FF2); a second terminal for coupling to the second supply voltage (Annotated Figure 1A Component 21 has an emitter terminal coupled to Component Ground); and a control terminal coupled to the first sense contact (Annotated Figure 1A Component 21 has a control terminal coupled to Component FS1), the control terminal configured to control the flow of current between the first and second terminals of the first component arrangement based on a voltage at the control terminal (Figure 1 Component 21 control terminal switches the switch 21 on/off which allows current to flow through the first and second terminal or does not allow the current to flow), wherein the first component arrangement comprises a P-N junction which has a temperature dependent voltage bias (Col. 2 Lines 28-31; Figure 1 Component VBE); a second component arrangement having a first terminal for coupling to one of the first supply voltage and the second supply voltage and a second terminal coupled to the second sense contact (Annotated Figure 1A Component 14 has a control terminal connected to Component FS2 and has a collector terminal coupled to Component 10).

Regarding claim 19 (Based on the 112(b) Rejection Above), Widlar teaches all the limitations recited in claim 17. Widlar further teaches wherein the first component arrangement (See Annotated Figure 1A above Component 21) comprises a first component arrangement Bipolar Junction Transistor, BJT (Annotated Figure 1A Component 21 is a BJT), wherein the first terminal of the first component arrangement comprises a collector terminal of the first component arrangement BJT (Annotated Figure 1A Component 21 Collector terminal is the first terminal), the second terminal of the first component arrangement comprises an emitter terminal of the first component arrangement BJT (Annotated Figure 1A Component 21 Emitter terminal is the second terminal) and the third terminal of the first component arrangement comprises a base terminal of the first component arrangement BJT (Annotated Figure 1A Component 21 control terminal is the base terminal) and wherein the P-N junction of the first component arrangement comprises the base-emitter junction of the first component arrangement BJT (Col. 2 Lines 28-31; Figure 1 Component VBE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Widlar (US 4249122) in view of Doyle (US 6052020).
Regarding claim 20 (Based on the 112(b) Rejection Above), Widlar teaches all the limitations of claim 17. Widlar further teaches wherein the first component arrangement comprises a (See Annotated Figure 1A above Component 21) comprises a first component arrangement Bipolar Junction Transistor, BJT (Annotated Figure 1A Component 21 is a BJT) wherein the P-N junction of the first component arrangement comprises the base-emitter junction of the first component arrangement BJT (Col. 2 Lines 28-31; Figure 1 Component VBE). 
Widlar does not teach wherein the first component arrangement comprises: a first component arrangement Metal Oxide Semiconductor Field Effect Transistor, MOSFET, having a source terminal, a drain terminal and a gate terminal; a first component arrangement amplifier having a first input terminal, a second input terminal and an output terminal; and a first component arrangement diode having an input terminal and an output terminal, the diode comprising the P-N junction; wherein: the first terminal of the first component arrangement comprises the source terminal of the first component arrangement MOSFET; the second terminal of the first component arrangement comprises output terminal of the first component arrangement diode; the control terminal of the first component arrangement comprises the first input terminal of the first component arrangement amplifier; the gate terminal of the first component arrangement MOSFET is coupled to the output terminal of the first 
Doyle teaches a circuit that generates a negative temperature coefficient signal VBE (Figure 3), comprising: a first component arrangement (Figure 3 Components 1X+D2+A) Metal Oxide Semiconductor Field Effect Transistor, MOSFET (Figure 3 Component 1X), having a source terminal (Figure 3 Component 1X Source Terminal), a drain terminal  (Figure 3 Component 1X Drain Terminal) and a gate terminal (Figure 3 Component 1X Gate Terminal); a first component arrangement amplifier (Figure 3 Component A) having a first input terminal (Figure 3 Component A ), a second input terminal (Figure 3 Component ) and an output terminal (Figure 3 Component A output terminal connecter to the gate terminal of Component 1X); and a first component arrangement diode (Figure 3 Component D2) having an input terminal (Figure 3 Component D2 Anode terminal) and an output terminal (Figure 3 Component D2 Cathode terminal), the diode comprising the P-N junction (Figure 3 Component VBE is generated at the diode; Col. 1 lines 33-35); wherein: the first terminal of the first component arrangement comprises the source terminal of the first component arrangement MOSFET (Figure 3 Component 1X source terminal is the first terminal of the first component arrangement); the second terminal of the first component arrangement comprises output terminal of the first component arrangement diode (Figure 3 Component D2 cathode terminal is the second terminal of the first component arrangement); the control terminal of the first component arrangement comprises the first input terminal of the first component arrangement amplifier (Figure 3 Component A positive input terminal is the control terminal of the first component arrangement); the gate terminal of the first Figure 3 Component A output is coupled to the gate terminal of Component 1X); the second input terminal of the first component arrangement amplifier is coupled to the drain terminal of the first component arrangement MOSFET (Figure 3 Component A negative input terminal is coupled to Component 1X Drain terminal); the second input terminal of the first component arrangement amplifier is coupled to the input node of the first component arrangement diode (Figure 3 Component A negative terminal is also coupled to the input node, Anode, of Component D2) and the drain terminal of the first component arrangement MOSFET is coupled to one of the input terminal of the first component arrangement diode and the output terminal of the first component arrangement diode (Figure 3 Component 1X Drain Terminal is coupled to the Anode terminal of Component D2).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of Widlar to incorporate using a MOSFET instead of a BJT as taught by Doyle. The benefit of this design is that it provides a smaller stable reference voltage that requires lower head room that is not possible with a BJT configuration. Also the use of a MOSFET provides low power loss and a faster switching time than that of BJTs. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein one or both of the first component arrangement and the second component arrangement provide for a counter-bias voltage over the first or second resistor, the counter bias .

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein one or both of the first component arrangement and the second component arrangement provide for a counter-bias voltage over the first or second resistor, the counter bias voltage for countering the temperature dependent voltage bias of the P-N junction and wherein the counter bias voltage is set by the ratio of the first resistance to the second resistance such that the voltage reference circuit is configured to provide a constant output reference voltage between the third sense contact and one of the first and second supply voltages. Claims 2-15 are dependent upon claim 1 therefore are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eberlein (US 8816756) teaches a bandgap reference circuit. 
Wadhwa (US 2016/0274617) teaches a bandgap circuit with a resistive track connected to a BJT at a second force contact point. 
Gottapu (US 10496122) teaches a reference voltage generator with a regulator system. 
Cocetta (US 2016/0018839) teaches a configurable slope temperature sensor. 
Rashid (US 2004/0119528) teaches a voltage reference generator with a voltage offset. 
Kohama (US 2014/0306675) teaches a regulator circuit and integrated circuit device forming a regulator circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                                 Supervisory Patent Examiner, Art Unit 2839